 Case 8:19-cr-00555-TPB-JSS Document 111 Filed 09/15/21 Page 1 of 2 PageID 238



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                   Case No. 8:19-cr-555-TPB-JSS

JOSEPH MARION,

      Defendant.
                                       /

              ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of Julie S.

Sneed, United States Magistrate Judge, entered on August 13, 2021. (Doc. 109).

Judge Sneed recommends that “Defendant’s Motion to Suppress” (Doc. 80) be denied.

No objections were filed, and the time to object has expired. Upon review of the report

and recommendation, court file, and record, the Court finds as follows:

      Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact

and recommendations for disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B).

After conducting a careful and complete review of the findings and recommendations,

a district judge may accept, reject, or modify the magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th

Cir. 1982).




                                       Page 1 of 2
 Case 8:19-cr-00555-TPB-JSS Document 111 Filed 09/15/21 Page 2 of 2 PageID 239



      After careful consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. Judge Sneed held

an evidentiary hearing to address the motion, hearing testimony and receiving

evidence from Pinellas County Sheriff’s Corporal Joseph Michael, Pinellas County

Sheriff’s Detective Lionel Fuentes, Drug Enforcement Agency Special Agent Lindsay

Shaffer, and Defendant. Her well-reasoned report and recommendation thoughtfully

addresses the issues, and her findings and conclusions are supported by the record.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) Judge Sneed’s report and recommendation (Doc. 109) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for all

      purposes, including appellate review.

   (2) “Defendant’s Motion to Suppress” (Doc. 80) is DENIED.

      DONE and ORDERED in Chambers in Tampa, Florida, this 15th day of

September, 2021.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
